I concur. In addition to the reasons given by Mr. Justice ZINN in support of his conclusion on the jurisdictional question, I desire to add that I adhere to the views suggested in State v. Armijo, 38 N.M. 73, 28 P.2d 511, that the word "interest" employed in the last phrase in section 18 of article 6 of the Constitution, to wit, "in which he has an interest," is broad enough to embrace bias and prejudice, and while pecuniary interest alone may afford evidence of bias or prejudice, the "interest" which disqualifies a judge under section 18 *Page 58 
of article 6 may arise from other than pecuniary considerations. So viewing the matter, it appears that chapter 184, Laws 1933, provides the procedure for disqualifying a judge from trying a case "in which he has an interest" and is consistent therewith. In other words, when a party files an affidavit pursuant to chapter 184, Laws 1933, stating his belief that the judge cannot preside over the case with impartiality, he has in effect stated that the judge "has an interest" in the case. Therefore, section 15 of article 6, which provides that the parties to a cause, or their attorneys of record, may select some member of the bar to act as judge pro tempore therein, if the judge is disqualified from hearing the cause, is consistently operative.